Case 0:20-cv-61915-MGC Document 23 Entered on FLSD Docket 12/31/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-61915-Civ-COOKE/HUNT

  GOYARD ST-HONORE,

                Plaintiff,

  vs.

  CRABAG, et al.,

               Defendants.

                                                      /

                                 CERTIFICATE OF SERVICE

         I certify and declare that I am over the age of 18 years, employed in the county of

  Broward, and I am an attorney for Plaintiff, Goyard St-Honore, in the above captioned action.

         On December 28, 2020, Stephen M. Gaffigan, P.A. posted copies of the following

  document(s) on the website http://servingnotice.com/Ya21M/index.html, in compliance with this

  Court’s Order dated December 11, 2020 [D.E. 13]:

         1.     Complaint

         2.     Civil Cover Sheet

         3.     AO-120 Form

         4.     Corporate Disclosure Statement

         5.     Motion to File Under Seal

         6.     Proposed Order Granting Motion to File Under Seal

         7.     Ex Parte Application for Entry of Temporary Restraining Order, Preliminary

                Injunction and Order Restraining Transfer of Assets and Memorandum of Law

                Thereof (“Ex Parte Application for TRO”)
Case 0:20-cv-61915-MGC Document 23 Entered on FLSD Docket 12/31/2020 Page 2 of 3




        8.    Declaration of T. Raquel Wiborg-Rodriguez in Support of Ex Parte Application

              for TRO

        9.    Declaration of Kathleen Burns in Support of Ex Parte Application for TRO,

              together with supporting exhibits

        10.   Declaration of Jean-Laurent Thierry in Support of Ex Parte Application for TRO

        11.   Proposed Order Granting Ex Parte Application for Entry of Temporary

              Restraining Order

        12.   Ex Parte Motion for Order Authorizing Alternate Service of Process on

              Defendants Pursuant to Federal Rule of Civil Procedure 4(f)(3)

        13.   Declaration of T. Raquel Wiborg-Rodriguez in Support of Motion for Order

              Authorizing Alternate Service of Process, together with supporting exhibit

        14.   Proposed Order Granting Motion for Order Authorizing Alternate Service of

              Process

        15.   Order of Referral and Order Regarding Court Practices and Procedures

        16.   Order Granting Motion to File Under Seal

        17.   Notice of Sealed Filing

        18.   Motion for Additional Time to Serve Defendants

        19.   Proposed Order Granting Motion for Additional Time to Serve Defendants

        20.   Order Granting Time to Serve Defendants

        21.   Order Granting In Part and Referring In Part Plaintiff’s Ex Parte Application for

              Entry of Temporary Restraining Order, Preliminary Injunction, and Order

              Restraining Transfer of Assets

        22.   Order Setting Hearing on Plaintiff’s Ex Parte Motion for Preliminary Injunction

        23.   Ex Parte Motion to Extend Temporary Restraining Order

                                                  2
Case 0:20-cv-61915-MGC Document 23 Entered on FLSD Docket 12/31/2020 Page 3 of 3




        24.    Proposed Order Granting Motion to Extend Temporary Restraining Order

        25.    Order Granting Motion to Extend Temporary Restraining Order

        26.    Notice of Filing Bond

        27.    Motion to Unseal

        28.    Proposed Order Granting Motion to Unseal

        29.    Amended Complaint


  Dated: December 31, 2020                Respectfully submitted,

                                          STEPHEN M. GAFFIGAN, P.A.

                                          By:     s:/Stephen M. Gaffigan/
                                          Stephen M. Gaffigan (Fla. Bar No. 025844)
                                          Virgilio Gigante (Fla. Bar No. 082635)
                                          T. Raquel Wiborg-Rodriguez(Fla. Bar No. 103372)
                                          401 East Las Olas Blvd., #130-453
                                          Ft. Lauderdale, Florida 33301
                                          Telephone: (954) 767-4819
                                          E-mail: Stephen@smgpa.net
                                          E-mail: Leo@smgpa.net
                                          E-mail: Raquel@smgpa.net

                                          Attorneys for Plaintiff, Goyard St-Honore




                                             3
